DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo; Tao, et al. (US 8359156; hereinafter Guo, of record in IDS) in view of Tanaka; Isahiko (US 6470265; hereinafter Tanaka, of record in IDS) and further in view of Wang; Yin, et al. (US 20140278055; hereinafter Wang, of record in IDS) and even further in view of Horvitz (US 20080004802).
Regarding Claim 9, 
Guo teaches
A device…comprising: (Guo: Column 5, lines 33-35)
a processing unit; (Guo: Fig. 2 (item 11); computing unit is a processor)
a memory coupled to the processing unit and storing instructions thereon, the instructions, when executed by the processing unit, causing the device to perform: (Guo: Fig. 2 (item 12 and 13); storage unit is a memory)
obtaining positioning data from a positioning device carried on a traveling object traveling on a first route and a second route, the second route being different from the first route; (Guo: Fig. 4 (step S202-S205), Fig. 7 (step S222) and Fig. 11; the two routes being different from one another would be the two routes (one going up and the other going down) disclosed in Fig. 11)
mapping the positioning data into a plurality of points on a digital map, the digital map including a stored route trajectory along the first route and the second route; (Guo: Fig. 11)
identifying points of the plurality of points on the digital map that are unmatched to the stored route trajectory along the first route and the second route; (Guo: Fig. 7 (item S227) and Fig. 22)
…
aggregating the plurality of candidate transition points by applying a clustering algorithm; (Guo: Fig. 7 (item S225))
	classifying a first cluster of points from the aggregated cluster of points as being transition points…based on a confidence level being above a first threshold; (Guo: Fig. 7 (item S227-S229)) and
…
Guo does not teach
…tracking the route trajectory of a traveling object…
…
obtaining candidate transition points corresponding to the traveling object transitioning between the first and second routes from the plurality of unmatched points on the digital map;
…
…corresponding to the traveling object transitioning between the first and second routes…
automatically adjusting the stored route trajectory based on the classification of the first cluster of points as transition points corresponding to the traveling object transitioning between the first route and the second route. 
However in the same field of endeavor, Tanaka teaches
obtaining candidate transition points…from the plurality of unmatched points on the digital map; (Tanaka: Figure 2-5 and 9)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device that can obtain and map positioning data and using that data to identify and cluster points of interest of Guo with the obtaining of candidate transition points of Tanaka for the benefit of the user being able to operate the vehicle to drive more comfortably and without tiring so much. (Tanaka: Column 1, lines 26-27)
Guo, in view of Tanaka, does not teach
…tracking the route trajectory of a traveling object…
…
…corresponding to the traveling object transitioning between the first and second routes…
…
…corresponding to the traveling object transitioning between the first and second routes…
automatically adjusting the stored route trajectory based on the classification of the first cluster of points as transition points corresponding to the traveling object transitioning between the first route and the second route. 
However in the same field of endeavor, Wang teaches
…tracking the route trajectory of a traveling object… (Wang: Fig. 1 and 4)
...
automatically adjusting the stored route trajectory based on the classification of the first cluster of points as transition points… (Wang: Paragraph [0048]-[0049])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the position data gathering and mapping and the obtaining of transition points of Guo and Tanaka with the tracking route trajectory of Wang for the benefit of avoiding errors that could occur if the work were done by humans. (Wang: Paragraph [0001])
Guo, in view of Tanaka, and further in view of Wang, does not teach
…
…corresponding to the traveling object transitioning between the first and second routes…
…
…corresponding to the traveling object transitioning between the first and second routes…
…corresponding to the traveling object transitioning between the first and second routes.
However in the same field of endeavor, Horvitz teaches
…
…corresponding to the traveling object transitioning between the first and second routes… (Horvitz: Paragraph [0059]-[0060])
…
…corresponding to the traveling object transitioning between the first and second routes… (Horvitz: Paragraph [0059]-[0060])
…corresponding to the traveling object transitioning between the first and second routes. (Horvitz: Paragraph [0059]-[0060])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the position data gathering and mapping and the obtaining of transition points of Guo, Tanaka, and Wang with the traveling object transitioning between routes of Horvitz for the benefit of efficient route planning. (Horvitz: Paragraph [0002])

Regarding Claim 12, 
Guo, in view of Tanaka, further in view of Wang, and even further in view of Horvitz, teaches
The device of claim 9, further comprising determining a first travel distance from the first cluster of points to a predetermined reference transition along the first route, the predetermined reference transition representing a transition between the first route and the second route (Wang: Paragraph [0055]-[0058]; the transition point disclosed in the reference would be the intersection between two routes that was register in the map data. The system registers the distance from the intersection location to the two routes. If the distance is two great, the system flags the intersection for correction, stating that the intersection does not exist.) ; and determining a second travel distance from the predetermined reference transition to the first cluster of points along the second route routes (Wang: Paragraph [0055]-[0058]; the transition point disclosed in the reference would be the intersection between two routes that was register in the map data.); determining a difference between the first and second travel distances (Wang: Paragraph [0055]-[0058]; The system registers the distance from the intersection location to the two routes. If the distance is too great, the system flags the intersection for correction, stating that the intersection does not exist.); and in response to the difference being below a threshold difference, verifying that the first cluster of points are transition points. (Wang: Paragraph [0045]-[0047], [0055]-[0058]; The system registers the distance from the intersection location to the two routes. If the distance is too great, the system flags the intersection for correction, stating that the intersection does not exist. In this case, the distance threshold would act as an inverse confidence threshold. As the distance become greater the confidence becomes less and when the distance threshold is reached, the confidence that there is an intersection becomes zero. The system will also only cluster together GPS traces who fall within an ore-determined tolerance when using an agglomerative clustering algorithm.)
The motivation to combine Guo, Tanaka, Wang, and Horvitz is the same as stated for Claim 1 above.

Regarding Claim 13, 
Guo, in view of Tanaka, further in view of Wang, and even further in view of Horvitz, teaches
The device of claim 9, wherein the classifying comprises: 
	Classifying a second cluster of points from the aggregate cluster of points as being a plurality of traveling points based on the confidence level being below the first threshold; (Wang: Paragraph [0036]-[0037])
	determining a first direction for the plurality of traveling points by: (Wang: Paragraph [0062]-[0064])
		determining a dominant direction of the plurality of traveling points with respect to the first cluster of points, a distance between each of the plurality of traveling points and the first cluster of points being below a third threshold distance, the second plurality of traveling points representing movements along the first route and the second route; and (Wang: Paragraph [0055]-[0056] and [0062]-[0064])
		determining the first direction at least in part based on the dominant direction of the plurality of traveling points. (Guo: Column 12, lines 13-end and Figure 9) 
The motivation to combine Guo, Tanaka, Wang, and Horvitz is the same as stated for Claim 1 above.

Regarding Claim 14, 
Guo, in view of Tanaka, further in view of Wang, and even further in view of Horvitz, teaches
The device of claim 13, wherein the instructions further cause the device to: 
	selecting, from among the plurality of traveling points, a traveling point having a second direction other than the dominant direction; and (Guo: Column 9, lines 4-15)
adjusting the second direction of the selected traveling point based on the dominant direction. (Guo: Column 9, lines 16-20)

Regarding Claim 15, 
Guo, in view of Tanaka, further in view of Wang, and even further in view of Horvitz, teaches
The device of claim 14, wherein the instructions further cause the device to: 
in response to determining that one of the unmatched points is located on one of the first route and the second route, classifying the unmatched point as a traveling point having the route direction of the located route. (Wang: Figure 5-7)
The motivation to combine Guo, Tanaka, Wang, and Horvitz is the same as stated for Claim 1 above.

Regarding Claim 16, 
Guo, in view of Tanaka, further in view of Wang, and even further in view of Horvitz, teaches
The device of claim 13, wherein the unmatched points are points separated from the first route or the second route by distances exceeding a first threshold distance, points located between the first route or the second route but inconsistent with the route directions, and points located on one of the first route or the second route but have directions inconsistent with the respective route directions. (Wang: Paragraph [0057] and Fig. 6-7)
The motivation to combine Guo, Tanaka, Wang, and Horvitz is the same as stated for Claim 1 above.

Regarding Claim 17, 
Guo, in view of Tanaka, further in view of Wang, and even further in view of Horvitz, teaches
The device of claim 9, further comprising a transition micro-clusters clustering module for aggregating the candidate transition points, a real transition micro-clusters detector module for verifying a confidence in identifying clusters of points as transition points and a label calibration and merge module for classifying the cluster of points. (Wang: Paragraph [0045]-[0047])
The motivation to combine Guo, Tanaka, Wang, and Horvitz is the same as stated for Claim 1 above.

Regarding Claim 1, the claim is analogous to Claim 9 limitations and is therefore rejected under the same premise as Claim 9.
Regarding Claim 4, the claim is analogous to Claim 12 limitations and is therefore rejected under the same premise as Claim 12.
Regarding Claim 5, the claim is analogous to Claim 13 limitations and is therefore rejected under the same premise as Claim 13.
Regarding Claim 6, the claim is analogous to Claim 14 limitations and is therefore rejected under the same premise as Claim 14.
Regarding Claim 7, the claim is analogous to Claim 15 limitations and is therefore rejected under the same premise as Claim 15.
Regarding Claim 8, the claim is analogous to Claim 16 limitations and is therefore rejected under the same premise as Claim 16.
Regarding Claim 18, the claim is analogous to Claim 1 limitations and is therefore rejected under the same premise as Claim 1.
Regarding Claim 20, the claim is analogous to Claim 12 limitations and is therefore rejected under the same premise as Claim 12.

Claims 2-3, 10-11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Tanaka further in view of Wang, even further in view of Horvitz, and yet even further in view of Ding; Qiang, et al. (US 20160253407; hereinafter Ding, already of record).
Regarding Claim 10, 
Guo, in view of Tanaka, further in view of Wang, and even further in view of Horvitz, teaches
The device of claim 9,… 
Guo, in view of Tanaka, further in view of Wang, and even further in view of Horvitz, does not teach
…further comprising selecting a plurality of second clusters of points from the aggregated cluster of points, and wherein the first cluster of points are generated from positioning data obtained from a plurality of the traveling objects traveling on the first route and the second route and the plurality of second clusters are generated from positioning data obtained from a single object traveling on the first route and the second route multiple times.
However in the same field of endeavor, Ding teaches
…further comprising selecting a second clusters of points from the aggregated cluster of points, and wherein the first cluster of points are generated from positioning data obtained from a plurality of the traveling objects traveling on the plurality of routes and a plurality of second clusters are generated from positioning data obtained from a single object traveling on the plurality of routes multiple times. (Ding: Paragraph [0003]-[0006] and [0060]-[0063], Fig. 2(a-d); as disclosed in the background, the points of interest are places where the user has visited and stayed multiple times. Routes are generated based on the habits of the user when traveling to these various points of interest. The system takes note of this and clusters the visits to form “hot areas” and “stay points.” For this to work, user must travel their different routes multiple times while using the system, therefore satisfying the limitation of a single object traveling the plurality of routes multiple times.)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the computer program product of Guo, Tanaka, Wang, and Horvitz with the point cluster analysis and confidence value assignation of Ding for the benefit of having points of interest that have a higher reliability and a higher reference value. (Ding: Paragraph [0019])

Regarding Claim 11, 
Guo, in view of Tanaka, further in view of Wang, even further in view of Horvitz, and yet even further in view of Ding, teaches
The device of claim 10, further comprising selecting, from among the plurality of second clusters of points, proximate clusters of points in which a distance between each of the selected plurality of second clusters of points and the first cluster of points is below a second threshold distance; and wherein in response to a number of the selected proximate clusters of points being above a threshold number, verifying that the first cluster of points are transition points.  (Wang: Paragraph [0045]-[0047]; The system will only cluster together GPS traces who fall within a ore-determined tolerance when using an agglomerative clustering algorithm.)
The motivation to combine Guo, Tanaka, Wang, Horvitz and Ding is the same as stated for Claim 10 above.

Regarding Claim 19, 
Guo, in view of Tanaka, further in view of Wang, even further in view of Horvitz, and yet even further in view of Ding, teaches
The computer program product of claim 18, wherein the instructions, when executed on the device, cause the device to perform selecting a second clusters of points from the aggregated cluster of points, wherein the first cluster of points are generated from positioning data obtained from a plurality of the traveling objects traveling on the plurality of routes and a plurality of second clusters of points are stay point generated from positioning data obtained from a single object traveling on the plurality of routes multiple times (Ding: Paragraph [0003]-[0006] and [0060]-[0063], Fig. 2(a-d); as disclosed in the background, the points of interest are places where the user has visited and stayed multiple times. Routes are generated based on the habits of the user when traveling to these various points of interest. The system takes note of this and clusters the visits to form “hot areas” and “stay points.” For this to work, user must travel their different routes multiple times while using the system, therefore satisfying the limitation of a single object traveling the plurality of routes multiple times.); and selecting, from among the plurality of second clusters of points, clusters of points such that a distance between each of the selected clusters of points and the first cluster of points is below a second threshold distance, wherein in response to the number of the selected clusters of points being below a threshold number, determining that the confidence is below the threshold confidence. (Ding: Paragraph [0060]-[0063])
The motivation to combine Guo, Tanaka, Wang, Horvitz and Ding is the same as stated for Claim 10 above.

Regarding Claim 2, the claim is analogous to Claim 10 limitations and is therefore rejected under the same premise as Claim 10.
Regarding Claim 3, the claim is analogous to Claim 11 limitations and is therefore rejected under the same premise as Claim 11.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 7, 9-10, 15, and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10,429,189. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the present claims can be mapped to a claim or a claim limitation of US Patent No. 10,429,189. See table below.

Claim (or claim limitation) of Present Application 
Corresponding limitation of US Patent 10,429,189 
Claim 1
A computer-implemented method for tracking the route trajectory of a traveling object comprising: 
obtaining positioning data from a positioning device carried on a traveling object traveling on a first route and a second route, the second route being different from the first route; 
mapping the positioning data into a plurality of points on a digital map, the digital map including a stored route trajectory along the first route and the second route; 




identifying points of the plurality of points on the digital map that are unmatched to the stored route trajectory along the first route and the second route; 






obtaining candidate transition points corresponding to the traveling object transitioning between the first route and the second route from the plurality of unmatched points on the digital map; 
aggregating the plurality of candidate transition points by applying a clustering algorithm; 







classifying a first cluster of points from the aggregated cluster of points as being transition points corresponding to the traveling object transitioning between the first route and the second route based on a confidence level being above a first threshold; and 








automatically adjusting the stored route trajectory based on the classification of the first cluster of points as transition points corresponding to the traveling object transitioning between the first route and the second routes.  
Claim 1
A computer-implemented method for tracking the route trajectory of a traveling object comprising: 
obtaining positioning data from a positioning device carried on each of a respective at least one traveling object traveling on a plurality of routes; 

mapping the positioning data into a plurality of points on a digital map, the digital map including a stored route trajectory along at least two of the plurality of routes, the at least two plurality of routes having different route directions, each point of the plurality of points having a traveling direction indicated by the positioning data; 
identifying points of the plurality of points on the digital map that are unmatched to the stored route trajectory along the at least two of the plurality of routes, the unmatched points being points separated from the routes by distances exceeding a first threshold distance, points located between the routes but inconsistent with the route directions, and points located on one of the routes but have directions inconsistent with the respective route directions; 
obtaining candidate transition points from the plurality of unmatched points on the digital map; 


aggregating the plurality of candidate transition points by applying a clustering algorithm; 
selecting a first cluster of points and a plurality of second clusters of points from the aggregated clusters of points; 
determining a confidence level of whether the first cluster of points are transition points indicating a transition between the at least two plurality of routes; 
classifying the first cluster of points based on the confidence level; 




wherein in response to the confidence level being below a threshold confidence, classifying the first cluster of points as a plurality of traveling points having a first direction; and 
in response to the confidence level being above the threshold confidence, classifying the first cluster of points as the transition points; and 
automatically adjusting the stored route trajectory based on the classification of the first cluster of points.
Claim 2
The method of claim 1, further comprising selecting a plurality of clusters of points from the aggregated cluster of points, and wherein the first cluster of points are generated from positioning data obtained from a plurality of the traveling objects traveling on the first route and the second route and the plurality of second clusters of points are generated from positioning data obtained from a single object traveling on the first route and the second multiple times.
Claim 2
The method of claim 1, wherein the first cluster of points are generated from positioning data obtained from a plurality of the traveling objects traveling on the plurality of routes and the plurality of second clusters of points are generated from positioning data obtained from a single object traveling on the plurality of routes multiple times.
Claim 7
The method of claim 6, further comprising: in response to determining that one of the unmatched points is located on one of the first route and the second route, classifying the unmatched point as a traveling point having the route direction of the located route.
Claim 7
The method of claim 6, further comprising: in response to determining that one of the unmatched points is located on one of the at least two plurality of routes, classifying the unmatched point as a traveling point having the route direction of the located route.
Claim 17
The device of claim 9, further comprising a transition micro-clusters clustering module for aggregating the candidate transition points, a real transition micro-clusters detector module for verifying a confidence in identifying clusters of points as transition points and a label calibration and merge module for classifying the cluster of points.
Claim 14
The device of claim 8, further comprising a transition micro-clusters clustering module for aggregating the candidate transition points, a real transition micro-clusters detector module for verifying a confidence in identifying clusters of points as transition points and a label calibration and merge module for classifying the cluster of points.


With respect to claims 9-10 and 15, please see the mapping above for claims 1-2 and 7 which are commensurate in scope to claims 8-16 and 17, with claims 8-16 being drawn to a device, which is claimed in claim 8 of US Patent No. 10,429,189 and claim 18 being drawn to a computer program product, which is drawn in claim 17 of US Patent No. 10,429,189.
The Examiner recognizes Applicant’s request to hold the Double Patenting rejection in abeyance until allowance. The rejection is merely being repeated for the record and further consideration will be made at the appropriate time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        10/19/2022